            Case 1:19-cv-02179-LJL Document 76 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              3/22/2021
                                                                       :
VARGAS SANCHEZ, et al.,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-02179 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
LIVE POULTRY FARM CORP., et al.,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       On June 12, 2020, Plaintiff filed a motion for default judgment against Live Poultry Farm
Corp., Webster Live Chicken Market, Inc., Ali Mustafa, Hamada Doe, and Tony Mendoza, who
together comprise all of the Defendants in this action. Dkt. No. 54.

        On October 26, 2020, after successful mediation, Plaintiff filed a notice of acceptance of
offer of judgment, pursuant to Federal Rule of Civil Procedure 68, which was made by
Defendants Live Poultry Farm Corp and Mufid S. Awadallah. Dkt. No. 66. On October 27,
2020, the Court signed the proposed judgment (“Judgment”), which imposes liability on
Defendants Live Poultry Farm Corp. and Mufid S Awadallah, jointly and severally in the amount
of $18,000, inclusive of attorneys’ fees and costs. See Dkt. No. 68. The Judgement states “This
judgment is intended to resolve, in full satisfaction, all of Plaintiff’s claims as alleged in the
Complaint pertaining to this Action, including any reasonable attorneys’ fees and costs Plaintiff
is demanding from Defendants.” Id.

       On February 1, 2021, the Court entered an order instructing the parties, by February 5,
2021, to identify “the status of any claims that remain active in this matter and, if all claims are
resolved pursuant to the Judgment entered at Dkt. No. 68, to show cause why the case should not
be closed.” Dkt. No. 73. No filing was made in response to this Order.

       On March 19, 2021, Plaintiff filed a satisfaction of judgment, acknowledging that the
entered Judgment had been fully satisfied and that $0.00 remains unpaid. Dkt. No. 75.

       For the foregoing reasons, the Court assumes that the default judgment motion filed on
June 12, 2020 is withdrawn. Accordingly, that motion is DENIED without prejudice to Plaintiff
showing cause why it should be renewed within 30 days of this Order.
          Case 1:19-cv-02179-LJL Document 76 Filed 03/22/21 Page 2 of 2




        The Clerk of Court is respectfully directed to terminate the motion at Dkt. No. 54 and to
close the case, without prejudice to re-opening if Plaintiff shows cause within 30 days why the
motion for default judgment should be reinstated on the docket.


       SO ORDERED.

Dated: March 22, 2021                             __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                                    2
